                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:10-CV-00472-GCM
 MID-ATLANTIC EMERGENCY                           )
 MEDICAL ASSOCIATES, PA
 STEVEN G. FOLSTAD
 THOMAS L. MASON,
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )          ORDER
                                                  )
 EMERGENCY MEDICAL SERVICES,                      )
 L.P.
 EMCARE, INC
 HEALTH MANAGEMENT
 ASSOCIATES, INC.
 MOORESVILLE HOSPITAL
 MANAGEMENT ASSOCIATES, LLC
 STATESVILLE HMA, LLC
 EMCARE HOLDINGS, INC
 EMERGENCY MEDICAL SERVICES
 CORPORATION,
                                                  )
                 Defendants.                      )
                                                  )

         THE COURT HELD a status conference in this case on March 26, 2019. For the reasons

stated at the status conference, the Court enters the following Order:

               Plaintiffs shall provide Defendants with the Amended Complaint on or before April

                16, 2019;

               Defendants are to review the documents provided to the Department of Justice

                during the qui tam portion of the lawsuit. Defendants are to separate and provide to

                Plaintiffs the documents relevant to these named Defendants within sixty (60) days

                of entry of this Order;

               The Parties may immediately proceed with third-party document request discovery.

                                                 1
SO ORDERED.


              Signed: March 26, 2019




                     2
